RECOMMENDED FOR FULL-TEXT PUBLICATION
                            Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                   File Name: 15a0002p.06

                  UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                 _________________


 In re: SHELBYVILLE ROAD SHOPPES, LLC,                ┐
                                     Debtor.          │
                                                      │
 __________________________________________           │       No. 14-5197
                                                      │
 WILLIAM W. LAWRENCE, as the Trustee for the │>
 Estate of Shelbyville Road Shoppes, LLC,           │
                                         Appellant, │
                                                    │
         v.                                         │
                                                    │
                                                    │
 COMMONWEALTH OF KENTUCKY TRANSPORTATION │
 CABINET,                                           │
                                          Appellee. │
                                                    ┘
                       Appeal from the United States District Court
                    for the Western District of Kentucky at Louisville.
                No. 3:13-cv-00971—Charles R. Simpson III, District Judge.
                                Argued: October 2, 2014
                           Decided and Filed: January 5, 2015

                 Before: GUY, ROGERS, and DONALD, Circuit Judges.

                                   _________________

                                       COUNSEL

ARGUED: Robert W. Adams, III, ADAMS LAW GROUP, Louisville, Kentucky, for
Appellant. Bradley S. Salyer, MORGAN & POTTINGER, Louisville, KY, for Appellee. ON
BRIEF: Robert W. Adams, III, ADAMS LAW GROUP, Louisville, Kentucky, for Appellant.
Bradley S. Salyer, MORGAN & POTTINGER, Louisville, KY, for Appellee.




                                             1
No. 14-5197           Lawrence v. Commonwealth of Kentucky                         Page 2

                                        _________________

                                             OPINION
                                        _________________

       ROGERS, Circuit Judge. This case involves whether a Chapter 7 bankruptcy debtor’s
trustee can bring into the bankruptcy estate a “good faith” deposit made by the debtor’s assignor
with respect to a proposed real estate purchase from the Commonwealth of Kentucky. The
trustee, William Lawrence, seeks the return of a good faith deposit paid by Eagle Development,
LLC to the Commonwealth of Kentucky Transportation Cabinet as part of a Purchase Agreement
for the purchase of land entered into on July 18, 2007. Eagle Development later assigned the
Purchase Agreement to the debtor, Shelbyville Road Shoppes, LLC. Two days before the
expiration of the Purchase Agreement’s closing period, the debtor voluntarily filed for Chapter 7
relief, which led to the Agreement’s deemed rejection pursuant to 11 U.S.C. § 365(d)(1). The
trustee subsequently requested return of the deposit in bankruptcy court, claiming that the deposit
constituted “property” of the bankruptcy estate under 11 U.S.C. § 541, and was thus subject to
turnover under 11 U.S.C. § 542. Both the bankruptcy court and the district court rejected the
trustee’s turnover request. Because the debtor did not possess either a legal or an equitable
property interest in the good faith deposit at the time the debtor filed a voluntary petition for
Chapter 7 relief, the district court properly rejected the trustee’s turnover request.

       On July 18, 2007, a “Purchase Agreement – Public Sale” was entered into between Eagle
Development, LLC and the Commonwealth of Kentucky Transportation Cabinet, in which Eagle
agreed to pay the sum of $4,812,874.65 to purchase certain property in Louisville, Kentucky
owned by the Cabinet. Pursuant to the Agreement, Eagle paid a good faith deposit to the Cabinet
in the sum of $962,574.93. The check was made payable to “KY STATE TREASURER.” It
was later deposited into a non-interest bearing account maintained by the Kentucky Finance and
Administration Cabinet.      On August 8, 2007, the Agreement was assigned by Eagle to
Shelbyville Road Shoppes, LLC, the bankruptcy debtor in this case.

       The Agreement provides:

       As required by the terms of this sale, a good faith deposit is hereby made in the
       amount of $962,574.93 to be held in a special deposit trust fund by the
No. 14-5197          Lawrence v. Commonwealth of Kentucky                        Page 3

       Transportation Cabinet, Division of Right of Way & Utilities, pending the
       arrangement of a closing date to be no sooner than 60 days from the date written
       notice is given by Transportation Cabinet to Purchaser, unless otherwise agreed
       upon by the Purchaser and Transportation Cabinet, at which time, upon delivery
       of the deed, the balance of $3,850,299.72 will be due and payable. The
       conveyance will be by Special Warranty Deed.
       . . . The Purchaser agrees that the above mentioned good faith deposit will be
       forfeited to the Seller as liquidated damages is [sic] the Purchaser fails to
       consummate this sales transaction as agreed herein.

       On July 13, 2009, the debtor and the Cabinet executed an addendum to the Agreement
that, in pertinent part, extended the deadline for the “Purchaser to complete the acquisition of the
subject property for one (1) year . . . in order to allow the Purchaser to seek any requested change
in the current zoning of the property.” The addendum further provided for one additional six-
month extension beyond the one year period, subject to the “approval and at the discretion of
both the Purchaser and Seller.”

       On January 11, 2011, two days before the expiration of the eighteen-month extension to
close the transaction, the debtor filed a voluntary petition for Chapter 7 relief. William W.
Lawrence was appointed as Chapter 7 trustee for the bankruptcy estate.

       The trustee initiated proceedings in the bankruptcy court on May 23, 2012, seeking return
of the good faith deposit from the Cabinet to the bankruptcy estate. Lawrence v. Ky. Transp.
Cabinet (In re Shelbyville Rd. Shoppes, LLC), No. 11-30124, 2013 WL 2422669, at *1 (Bankr.
W.D. Ky. June 3, 2013). The trustee “alleg[ed] causes of action against the Cabinet on four
separate theories: Count I – Turnover of Property to the Estate pursuant to 11 U.S.C. §§ 541 and
542; Count II – Fraud in the Inducement; Count III – Breach of Contract; and Count IV –
Unenforceable Penalty.” Id. In response to the Cabinet’s motion for partial summary judgment
on the pleadings, the bankruptcy court entered an order on February 21, 2013, granting the
motions as to Counts II, III, and IV. Id.

       The trustee filed a subsequent Motion for Partial Summary Judgment with respect to
Count I. The bankruptcy court denied the motion and dismissed Count I. Id. at *1, *6. The
bankruptcy court found that neither the terms of the Agreement nor applicable state law granted
the debtor the right to have the good faith deposit returned. The court reasoned that since the
No. 14-5197          Lawrence v. Commonwealth of Kentucky                         Page 4

debtor did not have “the right to obtain the Deposit” at any time “during the case up to the filing
of the turnover action,” the trustee could not compel the Cabinet to turn over the deposit. Id. at
*5.

       The trustee timely appealed the bankruptcy court’s dismissal to the district court,
contending that the debtor possessed a sufficient legal and equitable property interest in the
deposit to justify the trustee’s § 542 turnover demand. The district court affirmed the bankruptcy
court’s dismissal, finding: (1) that the debtor had no right to possess or use the deposit prior to
filing for Chapter 7 relief, and thus the trustee had no right to request turnover pursuant to § 542;
(2) that the good faith deposit was not held in escrow; (3) that the transaction was not a contract
for deed; and (4) that the debtor did not retain an equitable right to the deposit as a vendee.
Lawrence v. Ky. Transp. Cabinet, No. 3:13CV-971-S, 2014 WL 297868, at *4−5 (W.D. Ky. Jan.
27, 2014).

       This appeal followed. The trustee contends that the deemed rejection of the Agreement
pursuant to § 365(d)(1)—a provision that relieved the debtor and the Cabinet from having to
perform the Agreement’s then-executory portions—also eliminated, through the rejection of the
then-executory forfeiture clause, any contractual rights the Cabinet had to the deposit. As a
result, the debtor has the only legal or equitable property interest remaining in the deposit, and
the trustee is therefore entitled to demand turnover of the deposit pursuant to § 542.

       The trustee’s appeal fails because the trustee does not have a right to demand turnover of
the deposit pursuant to 11 U.S.C. § 542. The deposit is not part of the bankruptcy estate under
11 U.S.C. § 541. Section 542(a) provides:

       [A]n entity, other than a custodian, in possession, custody, or control, during the
       case, of property that the trustee may use, sell, or lease under section 363 of this
       title, or that the debtor may exempt under section 522 of this title, shall deliver to
       the trustee, and account for, such property or the value of such property.

11 U.S.C. § 542(a). “[F]undamental to the concept of ‘Turnover’ is that the asset to be turned
over must be property of the debtor’s bankruptcy estate.” French v. Johnson (In re Coomer),
375 B.R. 800, 803−04 (Bankr. N.D. Ohio 2007) (internal citation omitted). “Section 542(a) is
best viewed as an enabling provision, allowing the trustee to obtain possession of property only
where the debtor otherwise had a right to possess the property.” Id. at 806 (emphasis added). “It
No. 14-5197          Lawrence v. Commonwealth of Kentucky                        Page 5

is axiomatic that a trustee’s interests and rights in property are limited by and to the rights and
interests of the debtor in that property.” Slone v. Vallo (In re Starr), No. 09-37457, 2011 Bankr.
LEXIS 947, at *11−12 (Bankr. S.D. Ohio 2011).

       Here, the deposit is not part of the debtor’s bankruptcy estate because at the time the
debtor filed a voluntary petition for Chapter 7 relief, the debtor had no “present right” to possess
the deposit, and thus no legal or equitable interest in it. A bankruptcy estate is comprised of “all
legal or equitable interests of the debtor in property as of the commencement of the case.”
11 U.S.C. § 541(a)(1) (emphasis added). Though courts broadly construe the term “interests,”
“[t]he majority of lower courts that have considered whether a trustee can compel the turnover of
funds where a debtor has no present right to the funds have prohibited the turnover because the
trustee’s claim to estate property is no greater than the debtor’s claim at the time of filing.”
Lyons v. St. Emps. Ret. Sys. of Ill. (In re Lyons), 957 F.2d 444, 445 (7th Cir. 1992) (internal
citations omitted) (emphasis added). As the bankruptcy court noted in Lauria v. Titan Sec. Ltd.
(In re Lauria), 243 B.R. 705 (Bankr. N.D. Ill. 2000), “if the debtor does not have the right to
possess or use the property at the commencement of a case, a turnover action cannot be used to
acquire such rights.” Id. at 709.

       On January 11, 2011, the date the debtor filed for Chapter 7 relief, the debtor’s sole
property interest was in the Agreement, not the deposit. The debtor had a present interest in an
executory contract, an interest that, upon payment of the balance owed, afforded the debtor the
right to own specified property. Pursuant to the terms of the Agreement, the debtor also retained
a limited, conditional interest in a credit of the deposit towards the balance of the purchase price
at closing. The debtor would forfeit any interest in the deposit as liquidated damages upon
failure to consummate the property sale.

       The debtor did not retain a stand-alone interest in the deposit itself. The deposit had been
made to secure the Agreement. Once the Agreement had been secured, therefore, the debtor’s
remaining interests in the deposit were limited solely to those prescribed by the terms of the
Agreement, which did not set forth any circumstances under which the debtor would have had a
right to a refund of the deposit prior to filing the bankruptcy petition. Because the debtor had no
No. 14-5197                     Lawrence v. Commonwealth of Kentucky                                   Page 6

right to possess the deposit as of January 11, 2011, the deposit did not constitute property of the
estate subject to turnover.

             Numerous cases illustrate that trustees may not use bankruptcy proceedings to seek
turnover of property that the debtor had no right to possess at the filing of the petition. For
instance, in Lyons, a debtor claimed an exemption of her State Employees’ Retirement System
(“SERS”) contributions in her Chapter 7 bankruptcy petition. In re Lyons, 957 F.2d at 445.
Employees were permitted to withdraw their contributions “only upon termination of
employment, retirement, or disability.” Id. The trustee filed a complaint in the bankruptcy court
seeking turnover of the debtor’s contributions pursuant to § 542. Id. The Seventh Circuit held
that “[e]ven if Lyons’ contributions to SERS are property of her estate, she has no right to a
distribution of the funds until her termination of employment, retirement or disability.
Therefore, because Lyons has no present right to withdraw her contributions, neither does the
Trustee.” Id. at 445−46 (emphasis added). The bankruptcy court in In re Coomer similarly
rejected the trustee’s turnover request for the debtor’s residential security deposit because the
debtor’s “‘interest’ in the funds held by the Defendant, as security, included no present right of
possession.” 375 B.R. at 805−06.

             This analysis is similar to that of the bankruptcy court in In re Westfields Apartments,
LLC, No. 08-12573, 2010 WL 2179622, at *1 (Bankr. S.D. Ga. 2010). The debtor in that case
entered into an agreement with Georgia Heritage to purchase property in Augusta, Georgia.
Pursuant to the Sales Contract and numerous addenda, the debtor then deposited $175,000 in
earnest money with sales broker Blanchard and Calhoun Real Estate Company. Id. at *2. In a
subsequent addendum to the contract, the debtor further agreed that should the debtor terminate
the agreement or fail to close by the specified date, the nonrefundable deposit would be
forfeited.1 Id. at *2, *5. The debtor then filed for Chapter 11 bankruptcy one day before the

             1
                 In language similar to the forfeiture clause in the trustee’s case here, the addendum provided:
             On or before October 15, 2008, Purchaser shall either give Seller written notice of his [sic]
             election to terminate this agreement, in which event the $175,000 in nonrefundable deposits shall
             be paid over to Seller and neither party shall have any further obligation under the Sales Contract,
             or Purchaser shall commit to close the purchase of the Property on or before November 15, 2008.
             If Purchaser fails to close the Purchase on or before November 15, 2008, then this Contract shall
             be terminated and the $175,000 in nonrefundable deposits shall be turned over to Seller.
Id. at *2.
No. 14-5197           Lawrence v. Commonwealth of Kentucky                         Page 7

final amended closing and the trustee sought classification of the earnest money held in escrow
as property of the estate. Id. at *3, *5.

        In concluding that the funds the debtor had deposited in escrow were not property of the
estate, the Westfields court noted that “there were no circumstances under which the Debtor was
entitled to distribution of the Funds under the Sales Contract . . . [a]s of the petition date.” Id. at
*5. “[T]he Funds were to be paid over to Georgia Heritage regardless of whether the Sales
Contract closed.” Id. As the bankruptcy court noted in the instant case, the Westfields court
“distinguished the cases cited by the debtor which had held that escrow funds were property of
the estate because, in those cases, those debtors had a right to return of the funds upon the
occurrence of a condition specified in their respective contracts.” In re Shelbyville Rd. Shoppes,
No. 11-30124, 2013 WL 2422669, at *5 (citing In re Westfields Apartments, No. 08-12573, 2010
WL 2179622, at *5 n.7).

        Here, like the sales contract in Westfields, the Agreement did not indicate any
circumstances under which the debtor would be entitled to a refund of the deposit as of the
petition date. Because the closing date had not yet arrived and neither party was yet in breach,
the debtor’s interest in the deposit—an interest established by the terms of the Agreement—was
limited to applying the funds to offset the purchase price.

        It is true, as the trustee contends, that § 541 does not require that the property interest be
immediately enforceable for that interest to become property of the bankruptcy estate. Courts
permit turnover actions based on “future and nonpossessory interest[s] maintained by a debtor in
property held by another.” In re Coomer, 375 B.R. at 804. However, the cases on which the
trustee relies for the proposition that the scope of “property” under § 541(a) includes a debtor’s
contingent, equitable, and non-possessory property interests are easily distinguished.             For
instance, in Segal v. Rochelle, 382 U.S. 375 (1966), the Supreme Court held that loss-carryback
refund claims constituted “property” of a debtor’s bankruptcy estate. Id. at 381. The Court
reasoned that even though the debtor would not have been able to immediately possess the
refund, the interest was “sufficiently rooted in the pre-bankruptcy past” to permit its inclusion in
the estate. Id. at 380; see also Booth v. Vaughan (In re Booth), 260 B.R. 281, 289 (B.A.P. 6th
Cir. 2001). While in Segal the debtor’s interest in the loss-carryback refund arose, in part, due to
No. 14-5197           Lawrence v. Commonwealth of Kentucky                        Page 8

taxes paid and operating income earned (or in this case, not earned) prior to the debtor’s filing
for bankruptcy, here the trustee cannot point to any activity “sufficiently rooted in the pre-
bankruptcy past” to justify inclusion of the deposit in the bankruptcy estate.

       Similarly, in United States v. Whiting Pools, Inc., 462 U.S. 198 (1983), a trustee sought
the turnover of property seized by a lien creditor prior to the debtor’s bankruptcy petition. Id. at
200−01. The Court held that a trustee may compel turnover of such property even if, at the
commencement of the bankruptcy proceedings, the debtor only retained a right of redemption.
Id. at 209. A tax sale provision that “refer[red] to the debtor as the owner of the property after
the seizure but prior to the sale,” proved crucial to the Court’s decision. Id. at 211. Unlike the
debtor in Whiting Pools, who remained, by law, the owner of the seized property until its sale to
a bona fide purchaser, the debtor here retained no similar ownership interests. And while the
debtor in Whiting Pools could have obtained the property through legal process, the debtor in this
case had no legal recourse pre-petition to obtain a refund of the deposit.

       Ultimately, the debtor relinquished even the limited, contractual interest in a credit of the
deposit upon the deemed rejection of the Agreement pursuant to 11 U.S.C. § 365(d)(1). Section
365(d)(1) provides:

       In a case under chapter 7 of this title, if the trustee does not assume or reject an
       executory contract . . . of residential real property or of personal property of the
       debtor within 60 days after the order for relief, or within such additional time as
       the court, for cause, within such 60-day period, fixes, then such contract . . . is
       deemed rejected.

In this case, the deemed rejection of the Agreement relieved the debtor and the Cabinet from
having to perform the Agreement’s then-executory provisions: (1) payment of the closing
balance by the debtor and (2) conveyance by the Cabinet of the property deed to the debtor.
Rejection, after all, prevents the contracting creditor from requiring “the bankrupt estate to
specifically perform the then executory portions of the contract.” Leasing Serv. Corp. v. First
Tenn. Bank Nat’l Ass’n, 826 F.2d 434, 436 (6th Cir. 1987).

       The trustee, however, further contends that the deemed rejection eliminated the forfeiture
clause, the only provision that granted the Cabinet an interest in the deposit at the time the debtor
filed for Chapter 7 relief. But by rejecting the Agreement, the trustee also rejected the provision
No. 14-5197           Lawrence v. Commonwealth of Kentucky                        Page 9

that provided the debtor’s only limited, contingent interest in the deposit—a credit towards the
purchase balance. Because a trustee cannot “accept part of an unseverable executory contract
[while] reject[ing] that portion of no benefit to the estate,” Walker v. Goodwin (In re Meadows),
39 B.R. 538, 540 (Bankr. W.D. Ky. 1984), upon rejection of the Agreement, both the debtor and
the Cabinet lost their interests in the deposit as provided by the terms of the Agreement.

       Unlike the debtor, however, the Cabinet retained a stand-alone interest in the deposit
based on an already executed transaction—the initial payment of the deposit. Rejection does not
require “the reversal or undoing of already executed provisions” because § 365 “does not have
any impact upon the executed portions of a contract.” In re Exec. Tech. Data Sys., 79 B.R. 276,
282 (Bankr. E.D. Mich. 1987). The payment of the deposit, which paid for the risk of the
debtor’s non-performance and reserved for the debtor the sole right to purchase the land, may be
characterized as non-executory—a point conceded by the trustee—because neither party had
future performance obligations related to the deposit itself. Consequently, the deposit, as a
stand-alone interest, was beyond the reach of rejection. Section 365, including its provision for
rejection, “addresses only future performance obligations of the parties.” Id. The trustee,
therefore, is not entitled to a “reversal” or “undoing” of the payment.

       Though the trustee does not have a legal, contractual interest in the deposit, he could still
prevail on his § 542 turnover request if the debtor possessed an equitable interest in the deposit at
the commencement of the bankruptcy proceeding. The Cabinet’s failure to deliver the deed post-
petition, however, created no such equitable interest. Because the closing date had not yet
arrived, both the debtor and the Cabinet were performing parties at the time the debtor filed for
Chapter 7 relief. Consequently, the trustee cannot seek return of the debtor’s good faith deposit
based on the Cabinet’s failure to deliver title post-petition.

       Kentucky law provides that a vendor who is unable to render good title through no fault
of his own may be required to return to the vendee any consideration previously paid. Kramer v.
Mobley, 216 S.W.2d 930, 933 (Ky. 1949). Likewise, “a party to an agreement to purchase
property who has advanced money in part performance . . . and then refuses to [conclude] the
agreement, the other party being ready and willing to perform[,] . . . is not entitled to recover his
part of the money so advanced.” Ward Real Estate v. Childers, 3 S.W.2d 601, 602 (Ky. 1928).
No. 14-5197              Lawrence v. Commonwealth of Kentucky                                   Page 10

         In arguing for an equitable remedy, the trustee incorrectly calculates the parties’
performance at different time periods, an approach that would give unjust advantage to the
debtor. The trustee argues that prior to, and at the time of, filing the bankruptcy petition, the
debtor was a performing party. After the bankruptcy petition was filed and the contract was
deemed rejected, the Cabinet could no longer close on the sale due to the bankruptcy proceeding.
Thus, even though the Cabinet’s inability to close the transaction was through no fault of its own,
the debtor, as the performing party, was entitled to return of consideration paid as an equitable
remedy.

         If the trustee were to view both of the parties’ performances at the same time, the trustee
would find that either (1) both of the parties were performing prior to the initiation of bankruptcy
proceedings, the relevant time period under § 541, or (2) after filing for Chapter 7 relief and
rejecting the contract, the debtor—not the Cabinet—was in breach.2 Therefore, the trustee
cannot show that the debtor had an equitable interest in the deposit either prior to or after filing
for relief. Because the debtor retained no legal or equitable interest in the deposit itself, and lost
any limited interest in the deposit provided by the Agreement upon its deemed rejection, the
good faith deposit is not property of the debtor’s estate subject to § 542 turnover.

         The trustee also contends that because the good faith deposit is held in escrow, it is
subject to § 542 turnover. However, the good faith deposit is not held in escrow because the
Agreement contemplated delivery of the funds to the grantee—the Cabinet—as opposed to a
third party. The Agreement provided that the “good faith deposit” would be “held in a special
deposit trust fund by the Transportation Cabinet, Division of Right of Way & Utilities, pending
the arrangement of a closing date . . .” To create an escrow, “the deposit of the instrument in
pursuance of such [an escrow agreement] must be absolute and beyond control of the depositor.”
Fisk v. Peoples Liberty Bank & Trust Co., 570 S.W.2d 657, 659 (Ky. Ct. App. 1978) (citing 30A
C.J.S. Escrows § 2 at 968) (emphasis added). “[T]he delivery must be to a stranger, and courts
uniformly hold that a delivery to the grantee is an absolute delivery, and the title passes despite
any agreement between them that the deed shall be effective only upon specified conditions.”

         2
           11 U.S.C. § 365(g)(1) provides: “[T]he rejection of an executory contract or unexpired lease of the debtor
constitutes a breach of such contract or lease—(1) if such contract or lease has not been assumed under this section
or under a plan confirmed under chapter 9, 11, 12, or 13 of this title, immediately before the date of the filing of the
petition.” 11 U.S.C. § 365(g)(1) (emphasis added).
No. 14-5197           Lawrence v. Commonwealth of Kentucky                       Page 11

City Nat’l Bank of Cairo, Ill. v. Anderson, 225 S.W. 361, 362 (Ky. 1920) (emphasis added); see
also Home Ins. Co. of N.Y. v. Wilson, 275 S.W. 691, 693 (Ky. 1925).

       The trustee contends that the Kentucky Finance and Administration Cabinet’s control
over the deposit account proves that the funds were, in fact, deposited with a third party, and thus
are currently held in escrow. This argument, however, fails for two reasons. First, the Kentucky
Finance and Administration Cabinet is not a third party. As the Cabinet explained,

       the Transportation Cabinet and the Kentucky Finance and Administration Cabinet
       are not separate parties. . . . [T]he Cabinet and the Finance Cabinet are each part
       of the Commonwealth of Kentucky, serving distinct functions of the executive
       branch. . . . Funds collected by the state and representing state money are
       required to be deposited in state depositories.

Appellee’s Br. at 37–38 (citing Ky. Rev. Stat. Ann. § 41.070 (West 2014)).

       Second, even if this Court were to accept the trustee’s contention as true, the deposit still
cannot be classified as held in escrow because the parties never created an escrow agreement.
The Purchase Agreement did not clearly establish that a particular condition had to occur before
the Cabinet would be entitled to the deposit, and it did not afford the debtor any right to a refund.
To create an escrow, “the parties must actually and validly contract with respect thereto” and
“the escrow agreement should be clear and definite.” Fisk, 570 S.W.2d at 659 (internal citation
omitted). Ultimately, “[t]he contract must be so complete that it only remains for the grantee or
other person to perform the condition, or the event to happen, to give the instrument effect.” Id.
(internal citation omitted).

       Finally, the trustee’s contention that the transaction for the sale of land between the
debtor and the Cabinet was a contract for deed is also meritless. The transaction was not a
contract for deed because both the Agreement and the parties’ actions unambiguously show that
the debtor never acquired an immediate right to use or possess the land prior to filing for Chapter
7 relief. “A contract for deed is a contract for the purchase and sale of real estate under which
the purchaser acquires the immediate right to possession of the real estate and the vendor defers
delivery of a deed until a later time to secure all or part of the purchase price.” Restatement
(Third) of Property: Mortgages § 3.4(a) (1997) (emphasis added). “Courts should not readily
convert an earnest money contract into a contract for deed.” Id. § 3.4 cmt. a.
No. 14-5197       Lawrence v. Commonwealth of Kentucky   Page 12

      The judgment of the district court is AFFIRMED.